Exhibit 10.8
 
THIS CONVERTIBLE PROMISSORY NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED.  NO SALE OR DISPOSITION MAY BE EFFECTED EXCEPT IN
COMPLIANCE WITH RULE 144 UNDER SAID ACT OR AN EFFECTIVE REGISTRATION STATEMENT
RELATED THERETO OR AN OPINION OF COUNSEL FOR THE HOLDER SATISFACTORY TO THE
COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED UNDER THE ACT OR RECEIPT OF A
NO-ACTION LETTER FROM THE SECURITIES AND EXCHANGE COMMISSION.
 
CONVERTIBLE PROMISSORY NOTE
 

$240,000  June 18, 2012
Irvine, CA

 
For value received, Cerebain Biotech Corp., a Nevada corporation (the
“Company”), promises to pay to Brad Vroom, an individual, or his assigns (the
“Holder”) the principal sum of Two Hundred Forty Thousand Dollars
($240,000).  The principal hereof and any unpaid accrued interest thereon shall
be due and payable on or before 5:00 p.m., Pacific Standard Time, on June 30,
2014 (the “Maturity Date”) (unless such payment date is accelerated as provided
in Section 7 hereof).  Payment of all amounts due hereunder shall be made at the
address of the Holder provided for in Section 9 hereof.  Interest shall accrue
on the outstanding principal amount beginning on July 1, 2012, at the rate of
six percent (6%) per annum, compounded annually based on a 365-day year and
shall continue on the outstanding principal until paid in full.
 
1. HISTORY OF THE NOTE.  This Note is a consolidation of the following three
notes (collectively, the “Original Notes”);
 
a.  
The Promissory Note entered into by and between the Company and the Holder on or
about July 31, 2011 (“First Original Note”), for $60,000.00;

 
b.  
The Convertible Promissory Note entered into by and between the Company and the
Holder on or about October 13, 2011 (“Second Original Note”), for $100,000.00;

 
c.  
The Promissory Note entered into by and between the Company and the Holder on or
about February 1, 2012 (“Third Original Note”), for $80,000.

 
With the execution of this Note the Company and the Holder acknowledge and agree
that the Original Notes are void and unenforceable.  The Company and Holder
hereby acknowledge that as of June 30, 2012, Nine Thousand Five Hundred and
Fifty Dollars ($9,550.00) interest has accrued on the Original Notes and is and
owing to the Holder.
 
2. PREPAYMENT.  The Company may, at its option, at any time and from time to
time, prepay all or any part of the principal balance of this Note, without
penalty or premium, provided that concurrently with each such prepayment the
Company shall pay accrued interest on the principal, if any, so prepaid to the
date of such prepayment.
 
 
1

--------------------------------------------------------------------------------

 
 
3. CONVERSION.  The Holder of this Note is entitled, at its option and subject
to the other terms set forth herein, at any time beginning on the date hereof,
and in whole or in part, to convert the outstanding principal amount of this
Note, or any portion of the principal amount hereof, and any accrued interest,
into shares of the common stock of the Company.  Any amounts the Holder elects
to convert will be converted into common stock at a rate of $0.32 per
share.  Any conversion shall be effectuated by giving a written notice (“Notice
of Conversion”) to the Company on the date of conversion, stating therein the
amount of principal and accrued interest due to Holder under this Note being
converted.
 
Notwithstanding the foregoing, the Holder may not convert any outstanding
amounts due under this Note if at the time of such conversion the amount of
common stock issued for the conversion, when added to other shares of Company
common stock owned by the Holder or which can be acquired by Holder upon
exercise or conversion of any other instrument, would cause the Holder to own
more than nine and nine-tenths percent (9.9%) of the Company’s outstanding
common stock.  The restriction described in this paragraph may be revoked upon
sixty-one (61) days prior notice from Holder to the Company.


4. CONVERSION PRICE
ADJUSTMENTS.                                                                                In
the event the Company should at any time after the date hereof do either of the
following: i) fix a record date for the effectuation of a split or subdivision
of the outstanding common stock of the Company, or ii) grant the holders of the
Company’s common stock a dividend or other distribution payable in additional
shares of common stock or other securities or rights convertible into additional
shares of common stock without the payment of any consideration by such holder
for the additional shares of common stock (a “Stock Adjustment”), then, as of
the record date (or the date of the Stock Adjustment if no record date is
fixed), the conversion price of this Note shall be appropriately adjusted so
that the number of shares of common stock issuable upon conversion of this Note
is adjusted in proportion to such change in the number of outstanding shares in
order to insure such Stock Adjustment does not decrease the conversion value of
this Note.
 
5. TRANSFERABILITY.  This Note shall not be transferred, pledged, hypothecated,
or assigned by the Holder without the express written consent of the Company,
which consent will not be unreasonably withheld.
 
6. PIGGYBACK REGISTRATION RIGHTS.  The Company hereby represents and warrants
that if the Company at any time proposes to register any of its securities under
the Act, including under an S-1 Registration Statement or otherwise, it will at
such time give written notice to the Purchaser of its intention so to do.  Upon
the written request of Purchaser given within ten (10) days after receipt of any
such notice, the Company will use its best efforts to cause shares of its common
stock underlying the conversion of this Note to be registered under the Act
(with the securities which the Company at the time propose to register).  All
expenses incurred by the Company in complying with this Section, including
without limitation all registration and filing fees, listing fees, printing
expenses, fees and disbursements of all independent accountants, or counsel for
the Company and the expense of any special audits incident to or required by any
such registration and the expenses of complying with the securities or blue sky
laws of any jurisdiction shall be paid by the Company.
 
 
2

--------------------------------------------------------------------------------

 
 
7. DEFAULT.  The occurrence of any one of the following events shall constitute
an Event of Default:


(a)           The non-payment, when due, of any principal or interest pursuant
to this Note;


(b)           The material breach of any representation or warranty in this
Note.  In the event the Holder becomes aware of a breach of this Section 7(b),
then provided such breach is capable of being cured by Company, the Holder shall
notify the Company in writing of such breach and the Company shall have thirty
(30) business days after notice to cure such breach;


(c)           The breach of any covenant or undertaking, not otherwise provided
for in this Section 7;


(d)           The commencement by the Company of any voluntary proceeding under
any bankruptcy, reorganization, arrangement, insolvency, readjustment of debt,
receivership, dissolution, or liquidation law or statute of any jurisdiction,
whether now or hereafter in effect; or the adjudication of the Company as
insolvent or bankrupt by a decree of a court of competent jurisdiction; or the
petition or application by the Company for, acquiescence in, or consent by the
Company to, the appointment of any receiver or trustee for the Company or for
all or a substantial part of the property of the Company; or the assignment by
the Company for the benefit of creditors; or the written admission of the
Company of its inability to pay its debts as they mature; or


(e)           The commencement against the Company of any proceeding relating to
the Company under any bankruptcy, reorganization, arrangement, insolvency,
adjustment of debt, receivership, dissolution or liquidation law or statute of
any jurisdiction, whether now or hereafter in effect, provided, however, that
the commencement of such a proceeding shall not constitute an Event of Default
unless the Company consents to the same or admits in writing the material
allegations of same, or said proceeding shall remain undismissed for 20 days; or
the issuance of any order, judgment or decree for the appointment of a receiver
or trustee for the Company or for all or a substantial part of the property of
the Company, which order, judgment or decree remains undismissed for 20 days; or
a warrant of attachment, execution, or similar process shall be issued against
any substantial part of the property of the Company.


Upon the occurrence of any Default or Event of Default, the Holder, may, by
written notice to the Company, declare all or any portion of the unpaid
principal amount due to Holder, together with all accrued interest thereon,
immediately due and payable, in which event it shall immediately be and become
due and payable, provided that upon the occurrence of an Event of Default as set
forth in paragraph (d) or paragraph (e) hereof, all or any portion of the unpaid
principal amount due to Holder, together with all accrued interest thereon,
shall immediately become due and payable without any such notice.
 
8. REPRESENTATIONS AND WARRANTIES OF HOLDER.  The Holder hereby represents and
warrants to the Company that:
 
 
3

--------------------------------------------------------------------------------

 


(a) the Holder is an “accredited investor” within the meaning of Rule
501(a)(1)-(4),(7) and/or (8) under the Securities Act and the securities to be
acquired by him upon conversion of the Note (the “Securities”) will be acquired
for his own account and, as of the date hereof, not with a view toward, or for
sale in connection with, any distribution thereof except in compliance with
applicable United States federal and state securities law; provided that the
disposition of the Holder’s property shall at all times be and remain within its
control;


(b) this Note has been duly executed and delivered by the Holder;


(c) the execution and delivery by the Holder of this Note does not, and the
consummation of the transactions contemplated hereby and thereby will not,
contravene or constitute a default under or violation of (i) any provision of
applicable law or regulation, or (ii) any agreement, judgment, injunction,
order, decree or other instrument binding upon such Holder;


(d) such Holder understands that this Note and the common stock underlying any
conversion of this Note have not been registered under the Securities Act, or
qualified under the securities law of any state, on the ground, among others,
that no distribution or public offering of the securities is to be effected and
the securities will be issued by the Company in connection with a transaction
that does not involve any public offering within the meaning of Rule 504 of
Regulation D as promulgated by the Commission under the Act, and under any
applicable state blue sky authority.  The Holder understands that the Company is
relying in part on the Holder’s representations as set forth herein for purposes
of claiming such exemptions and that the basis for such exemptions may not be
present if, notwithstanding the Holder’s representations, the Holder has in mind
merely acquiring the Securities for resale on the occurrence or nonoccurrence of
some predetermined event.  The Holder has no such present intention;


(e) this Agreement constitutes a valid and binding agreement of the Holder
enforceable in accordance with its terms, subject to (i) applicable bankruptcy,
insolvency or similar laws affecting the enforceability of creditors rights
generally and (ii) equitable principles of general applicability;


(f) the Holder has such knowledge and experience in financial and business
matters so as to be capable of evaluating the merits and risks of its investment
in the Securities and the Holder is capable of bearing the economic risks of
such investment;


(g) the Holder is knowledgeable, sophisticated and experienced in business and
financial matters; the Holder has previously invested in securities similar to
the Securities and fully understands the limitations on transfer described
herein; the Holder has been afforded access to information about the Company and
the financial condition, results of operations, property, management and
prospects of the Company sufficient to enable it to evaluate its investment in
the Securities; the Holder has been afforded the opportunity to ask such
questions as it has deemed necessary of, and to receive answers from,
representatives of the Company concerning the terms and conditions of the
offering of the Note and the merits and the risks of investing in the Notes; and
the Holder has been afforded the opportunity to obtain such additional
information which the Company possesses or can acquire that is necessary to
verify the accuracy and completeness of the information given to the Holder
concerning the Company.  The foregoing does not in any way relieve the Company
of its representations and other undertakings hereunder, and shall not limit any
Holder’s ability to rely thereon.
 
 
4

--------------------------------------------------------------------------------

 


9. NOTICES.  All notices required or permitted hereunder shall be in writing and
shall be deemed effectively given: (a) upon personal delivery to the Party to be
notified, (b) when sent by confirmed facsimile if sent during normal business
hours of the recipient, if not, then on the next business day, or (c) one (1)
day after deposit with a nationally recognized overnight courier, specifying
next day delivery, with written verification of receipt.  All communications
shall be sent as follows:


 

  If to the Company:  Cerebain Biotech Corp.
92 Corporate Park, C-141
Irvine, CA  92606
Attn:  Gerald A. DeCiccio, President
Facsimile No.:
        with a copy to: The Lebrecht Group, APLC
9900 Research Dr.
Irvine, CA  92618
Attn:  Craig V. Butler, Esq.
Facsimile No.:  (949) 635-1244
        If to Holder: Facsimile No.: 



 or at such other address as the Company or Holder may designate by ten (10)
days advance written notice to the other Party hereto.
 
10. GOVERNING LAW; VENUE.  The terms of this Note shall be construed in
accordance with the laws of the State of California, as applied to contracts
entered into by California residents within the State of California, and to be
performed entirely within the State of California.  The parties agree that any
action brought to enforce the terms of this Note will be brought in the
appropriate federal or state court having jurisdiction over Orange County,
California.
 
11. ATTORNEY’S FEES.  In the event the Holder hereof shall refer this Note to an
attorney to enforce the terms hereof, the Company agrees to pay all the costs
and expenses incurred in attempting or effecting the enforcement of the Holder’s
rights, including reasonable attorney’s fees, whether or not suit is instituted.
 
 
5

--------------------------------------------------------------------------------

 
 
12. CONFORMITY WITH LAW.  It is the intention of the Company and of the Holder
to conform strictly to applicable usury and similar laws.  Accordingly,
notwithstanding anything to the contrary in this Note, it is agreed that the
aggregate of all charges which constitute interest under applicable usury and
similar laws that are contracted for, chargeable or receivable under or in
respect of this Note, shall under no circumstances exceed the maximum amount of
interest permitted by such laws, and any excess, whether occasioned by
acceleration or maturity of this Note or otherwise, shall be canceled
automatically, and if theretofore paid, shall be either refunded to the Company
or credited on the principal amount of this Note.
 
13. MODIFICATION; WAIVER.  No modification or waiver of any provision of this
Note or consent to departure therefrom shall be effective unless in writing and
approved by the Company and the Holder.


IN WITNESS WHEREOF, Company has executed this Convertible Promissory Note as of
the date first written above.



   
“Company”
         
Cerebain Biotech Corp.,
   
a Nevada corporation
         
/s/ Gerald A. DeCiccio                                           
   
By:           Gerald A. DeCiccio
   
Its:           President
           
Acknowledged:
         
/s/ Brad Vroom                                
   
Brad Vroom
   

 
 
6

--------------------------------------------------------------------------------

 